DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 7, 9, 11, 16-17 and 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (JP2010-047134; machine translation relied upon) in view of Fujiwara (JP2010-228546; machine translation relied upon), Iwabuchi (US Pub. No. 2012/0291934) and Nukushina (US Pub. No. 2016/0207359).
Regarding claims 1, 17 and 23, Horiuchi teaches a pneumatic tire comprising first main grooves 1 and second main grooves 2, a first land portion 11 on the equatorial plane, a pair of second land portions 12 formed by the first and second main grooves on each side in the tire width direction, and auxiliary grooves 3 disposed in both second land portions which open to a corresponding second main 
Regarding claims 24 and 26, Horiuchi teaches a pneumatic tire comprising first main grooves 1 and second main grooves 2, a first land portion 11 on the equatorial plane, a pair of second land portions 12 formed by the first and second main grooves on each side in the tire width direction, and auxiliary grooves 3 disposed in both second land portions which open to a corresponding second main groove and terminate within the land portion, each auxiliary groove bends at a bent portion and includes a first and second auxiliary groove, the first auxiliary grooves open in opposite directions to one another in the tire width direction (paragraphs [0010]-[0037]; figures 1-2), the specific embodiment of figure 2 has and b ≈ 0.67a, and the opening end of the first auxiliary groove to the second main groove is disposed at a different position from the bent portion in the circumferential direction, and the center line of the first auxiliary groove has a circular shape that is convex toward a first main groove side in the width direction (figures 1-2). Horiuchi does not specifically disclose an angle θ is in the claimed range of 0° < θ < 85°. Fujiwara teaches the use of a bent groove where an angle θ is in the claimed range of 0° < θ < 85° (figure 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a bent groove angle as taught by Fujiwara in the tire of Horiuchi as a known bent groove angle with the predictable result of being a functional bent groove. Horiuchi (combined) does not specifically disclose second narrow grooves disposed in the second land portions. Iwabuchi the use of sipes (second narrow grooves) which intersect the auxiliary grooves in the land portion and are inclined in an opposite relationship with respect to the auxiliary grooves, which are disposed at constant intervals in the circumferential direction, and which incline in the same direction on both second land portions (paragraphs [0027]-[0059]; figure 1). It would have been obvious to one of ordinary skill in the art  to use sipes on a second land portion that intersect with first auxiliary grooves as taught by Iwabuchi in the tire of Horiuchi (combined) as a known alternative configuration with predictable results. Horiuchi teaches 
Regarding claims 27-28, Horiuchi teaches a pneumatic tire comprising first main grooves 1 and second main grooves 2, a first land portion 11 on the equatorial plane, a pair of second land portions 12 formed by the first and second main grooves on each side in the tire width direction, and auxiliary grooves 3 disposed in both second land portions which open to a corresponding second main groove and terminate within the land portion, each auxiliary groove bends at a bent portion and includes a first and second auxiliary groove, the first auxiliary grooves open in opposite directions to one another in the tire width direction, the terminating end portion terminates without connecting to other grooves (paragraphs [0010]-[0037]; figures 1-2), and the specific embodiment of figure 2 has and b ≈ 0.67a. Horiuchi does not specifically disclose an angle θ is in the claimed range of 0° < θ < 85°. Fujiwara teaches the use of a bent groove where an angle θ is in the claimed range of 0° < θ < 85° (figure 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a bent groove angle as taught by Fujiwara in the tire of Horiuchi as a known bent groove angle with the predictable result of being a functional bent groove. Horiuchi (combined) does not specifically disclose second narrow grooves disposed in the second land portions. Iwabuchi the use of sipes (second narrow grooves) which intersect the auxiliary grooves in the land portion and are inclined in an opposite relationship with 
Regarding claim 2, Horiuchi teaches third land portions disposed further axially outward than the second main grooves as well as teaching third auxiliary grooves 6 where the end portions of the third auxiliary grooves proximal to the second main grooves terminate within the third land portions (paragraph [0029]; figure 1).
Regarding claims 3-4, Horiuchi teaches grooves 4 (taken to be the claimed first narrow grooves – it is noted that “narrow” does not require any particular width) disposed in the first land portion which terminate within the first land portion.
Regarding claim 5, Horiuchi does not specifically disclose first narrow grooves having a width of 1.2 mm or less disposed in the first land portion. Iwabuchi teaches the use of sipes 28 (first narrow grooves) having a width that is closed on surface contact (teaching or suggesting widths of 1.2 mm or 
Regarding claim 7, Horiuchi teaches that a groove width of the first auxiliary groove at the bent portion is from 10% to 50% less than a groove width at the opening (figure 2).
Regarding claims 9 and 11, Iwabuchi teaches a specific embodiment with sipes 38 (second narrow grooves) angled at about 45° to the tire circumferential direction (60-80° to the tire circumferential direction, overlapping the claimed range) having a width that is closed on surface contact (teaching or suggesting a width of 1.2 mm or less) on the second land portion (paragraph [0042]; figure 1). It would have been obvious to one of ordinary skill in the art to use sipes on a second land portion as taught by Iwabuchi in the tire of Horiuchi (combined) as a known alternative configuration with predictable results.
Regarding claim 16, Horiuchi teaches the use of zigzag circumferential main grooves (figures 1-2).
Regarding claim 20, Horiuchi teaches that the second land portions have a point symmetrical configuration with respect to the tire equator (figure 1).
Regarding claim 21, Horiuchi teaches that the opening end of the first auxiliary groove to the second main groove is disposed at a different position from the bent portion in the circumferential direction, and the center line of the first auxiliary groove has a circular shape that is convex toward a first main groove side in the width direction (figures 1-2).
Regarding claims 22 and 25, Horiuchi teaches that the terminating end portion terminates without connecting to other grooves (figures 1-2).
Regarding claim 29, Nukushina teaches that the groove width from the opening end to the bend point can be constant (i.e. groove width at the bend point is 100% of the groove width at the opening 
Regarding claim 30, Horiuchi teaches that each of the first auxiliary grooves has at least one point located closer in the width direction to one of the first main grooves than at least one point of the second auxiliary grooves (figures 1-2), such being taken to meet the limitation that each of the first auxiliary grooves is disposed between one of the second auxiliary grooves and one of the first main grooves in the tire width direction.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi in view of Fujiwara, Iwabuchi and Nukushina as applied to claim 1 above, and further in view of Boiocchi (US Pub. No. 2002/0139460).
Regarding claims 13-15, Horiuchi (combined) does not specifically disclose third narrow grooves disposed in third land portions. Boiocchi teaches sipes (third narrow grooves) having a width of not more than 1 mm disposed on the shoulder land portions (third land portions) which do not open to the shoulder grooves (second main grooves) (paragraphs [0002]-[0019], [0036]-[0044] and [0092]; claim 1; figures 2 and 5). It would have been obvious to one of ordinary skill in the art to use third narrow grooves as taught by Boiocchi in the tire of Horiuchi (combined) as a known alternative configuration with predictable results.

Response to Arguments
Applicant’s amendment and arguments with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Nukushina as are set out above.
Applicant's arguments with respect to the combination of Horiuchi in view of Fujiwara with respect to the claimed range 0° < θ < 85° have been fully considered but they are not persuasive.
Applicant argues that Horiuchi teaches that the groove 3 bends in the opposite direction from the main groove 1, and that because Horiuchi discloses an angle it would not be obvious to look to another reference for a different angle. However, in order to have drawings, a patent document must necessarily display some explicit angle, but absent explicit disclosure that a specific angle or angle range is critical, one of ordinary skill in the art would be motivated to look to similar art in order to determine appropriate angles or ranges of angles. In this case, Horiuchi’s disclosure that the groove 3 bends in the opposite direction, contrary to applicant’s contention, does not require an angle of about 90 degrees, but instead suggests a broad range of angles which would result in a bend such that the groove 3 bends in the opposite direction from the main groove 1. Accordingly, one would be motivated to look to references with similar bent grooves, such as that of Fujiwara, to determine appropriate angles. It is further noted that applicant has not demonstrated a criticality with regards to θ for at least the reason that the data submitted are not commensurate in scope with the claimed range, because all of the examples have a θ of between 70° and 90°, rather than 0° and 85° as claimed.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	January 18, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 26, 2021